Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 11/18/21.
Claims 18, 24-27, 30, 32, and 34-35 are pending.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim 18 under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, infra 35 USC 101 analysis.
  It is suggested to control the pump using said application program.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 24-27, 30, 32, and 34-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract without significantly more. The claim(s) recite(s) said user application which is executed by said microprocessor such that a user is able to create a user function by selecting at least one of the operators for combination with at least one of the input parameters and at least one of the actions, which but for the recitation of generic computing components, is reasonable capable of being performed in the mind (e.g.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
     

This judicial exception is not integrated into a practical application because the inclusion of a processor and memory represents mere instructions to apply the abstract idea, MPEP 2106.05(f); the pump, control device, motor, and sensors are recited generally so as to link the abstract to the field of pumps, MPEP 2106.05(h); the interpreter is recited for obtaining data which is insignificant extra-solution activity, MPEP 2106.05(g)
     The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the interpreter program is well-known, conventional, or routing, MPEP 2106.05(d) (e.g. see USPN 3975622, Col 4 lines 1-67)

Claims 24-27, 30, and 34-35 are rejected under the same rationale as claim 18 (e.g. claim 34 recites a means for communication which is insignificant extra solution activity, MPEP 2106.05(d); as per claim 25, the selection of elements is within a mental process, and in addition “can be” is an optional limitation; as per claim 35, the type of pump generally links the abstract idea to the field of endeavor, 2106.05(h)).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117